Title: From George Washington to Samuel Holden Parsons, 11 February 1781
From: Washington, George
To: Parsons, Samuel Holden


                        
                            Sir
                            Hd. Quarters New Windsor Feby 11th 1781
                        
                        Representation has been made to me, that in determining the Rank of Leiutenants in the New Arrangement of the
                            Connecticut Line; regard hath only been paid to the time of their several appointments, as Leiutenants, without reference
                            to the difference of rank as first or second Leiutenants.
                        If there was a distinct grade between these Officers, as between a Colonel & Leiut. Colonel, (which, I
                            believe,there was understood to be by ourselves in service, & am certain there was considered to be by the enemy
                            in exchange) it appears to me, that by confounding this distinction, the Senior– Leiutenants may be superseded in many
                            instances by Junior Officers, who were actually commanded by them, at the time the arrangement was made. I am aware of the
                            great irregularities which have been occasioned unavoidably by Regimental promotion; but at the same time, am of opinion,
                            it will not be best to augment them; by setting up principles, which must operate partially, without being able to correct
                            the former irregularity.
                        I have therefore enclosed the Connecticut Arrangement to you, that the rank of the Officers may be returned
                            exactly as it stood at the time The new establishmt took place. I desire it may be returned as soon as possible. I am Sr

                    